                Case 3:18-cv-01930-SI          Document 29    Filed 12/07/18   Page 1 of 3




        Terrance 1. Slominski, OSB 813763
        David W. Venables, OSB 081291
        SLOMINSKI & ASSOCIATES
        7100 SW Hampton, Suite 101
        Tigard OR 97223
        Phone: 503-968-2505
        Fax: 503-684-7950
        E-r.nail: tjslominski@yahoo.com
                 venables.slominski.law@gmail .com
          Attorneys for Plaintiff



                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF OREGON
                                              PORTLAND DIVISION
          WILLIAM X. NIETZCHE, solely as                     Case No. 3:18-cv-1930-SI
          Trustee for KRME International Trust;
          WILLIAM KINNEY, JR.; and JULIE ANN
          METCALF KINNEY,
                                                             DECLARATION OF ROMAN OZERUGA
                                 Plaintiff,

                 v.

          FREEDOM HOME MORTGAGE
          CORPORATION (FHMC); MORTGAGE
          ELECTRONIC REGISTRATION
          SYSTEMS (MERS); BENEFICIAL
          OREGON INC. (BOI); HSBC HOLDINGS
          PLC (HSBC); REGIONAL TRUSTEE
          SERVICES CORPORATION (RTSC);
          MTGLQ INVESTORS L.P. (MTGLQ);
          RUSHMORE LOAN MANAGEMENT
          SERVICES LLC (RLMS); U.S. BANK
          NATIONAL ASSOCIATION (USBNA);
          CLEAR RECON CORPORATION (CRC);
          BARRISTERS SUPPORT SERVICES
          (BSS); and URBAN HOUSING
          DEVELOPMENT (UHD);
                           Defendants.


                I, Roman Ozeruga, make this declaration based on personal knowledge of the facts

         stated herein and under penalty of perjury.

         1. I am the managing member of Urban Housing Development LLC. I have been in the


P:l IJP. 1 - n F rT ,AR A TTON OF ROMAN OZERUGA
               Case 3:18-cv-01930-SI       Document 29       Filed 12/07/18     Page 2 of 3




       business of acquiring, developing and selling real property in Oregon since 2005 . I have

       worked in this my capacity as manager of Urban Development and in my family businesses.

       2. Urban Housing was the successful bidder at the recent foreclosure sale for 4406 N.

       Mississippi Ave, Portland Oregon and we have a Trustee's Deed for the property.

       3. As part of my business, I follow sales prices and rents in-the Portland Metro area. Attached

       is a spread sheet created in my office showing rental rates for homes near our property on

       Mississippi Avenue property. Based on this information and my general knowledge, it is my

       opinion that a reasonable rental rate for the property would be $2,750 per month.



       Dated this 7th day of December, 2018.




Pa2:e 2 - DECLARATION OF ROMAN OZERUGA
                                    Case 3:18-cv-01930-SI         Document 29      Filed 12/07/18    Page 3 of 3


Monthly Re Bd/Bth        Sq Ft        Address                       Type of Dwelling                Notes                  Approx Price Per Sq F
$ 1,625.00 2bd/lbth               933 4307 N Kerby Ave              condo                                                      $1.74
$ 1,895.00 2bd/lbth               579 4525 N Albina Ave             condo                           new building                 3.27
$ 1,650.00 2bd/lbth               614 4326 N Mississippi Ave        condo                           new building                 2.68
$ 1,875.00 2bd/lbth               900 5624 NE 24th Ave              house                                                        2.08
$ 1,450.00 2bd/lbth               725 1541 N Killingsowrth St       house                                                           2
$ 2,095.00 2bd/2bth              1250 66 NE Going St                house                                                        1.67
$ 1,600.00 2bd/lbth               800 224 NE Fremont St             house                                                           2
$ 1,895.00 2bd/lbth              1400 101 NE Graham St Unit B       upper unit of duplex                                         1.35
$ 1,450.00 2bd/lbth              1000 4222 N Commercial             triplex unit                                                 1.45
$ 1,650.00 2bd/lbth              1000 1302 N Prescott               townhouse                                                    1.65
$ 2,000.00 2bd/l.5bth             800 N Montana Ave at Prescott     house                           new building                  2.5
                                                                                                    Area Average :         I   $2 .04

Only Houses
$ 1,875.00 2bd/lbth               900 5624 NE 24th Ave              house                                                        2.08
$ 1,450.00 2bd/lbth               725 1541 N Killingsowrth St       house                                                           2
$ 2,095.00 2bd/2bth              1250 66 NE Going St                house                                                        1.67
$ 1,600.00 2bd/lbth               800 224 NE Fremont St             house                                                           2
$ 2,000.00 2bd/1.5bt h            800 N Montana Ave at Prescott     house                           new building                  2.5
                                                                                                    Average for Houses :   I     2.05

   $4,275 2bd/lbth               2087 4406 N Mississippi            house with livable base ment
   $2,585 2bd/lbth               1262 4406 N Mississippi            house excluding basement
